DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-6, each of these claims recites “a C-type fixing member.” It is unclear what is meant by “C-type.” Is this limitation intended to impart a shape to the fixing member or to imply some other structure? For the purposes of this examination, any fixing member having the specifically claimed structure will be considered “C-type” as this appears to be the broadest reasonable interpretation of the claim. 
Further regarding claims 4-6, these claims recite “a screw” and “the screw.” While the screw in claims 4-6 is apparently different from the first and second screws of claim 1, the term “the screw” makes it unclear which screw is being referred to. More distinct terminology should be used for this screw to avoid confusion with the screws of claim 1. For the purposes of this examination, “the screw” will be interpreted as referring to the screw introduced in each of claims 4-6.
Claim 7 is rejected as indefinite due to its dependency upon rejected claim 4.
Further regarding claim 7, the claim recites “a screw.” It is unclear if this is the same or different from the screw introduced in claim 4 and the first and second screws introduced in claim 1. Similarly as described in the rejection of claims 4-6 above, distinct terminology should be used to refer to this screw. For the purposes of this examination, the screw introduced in claim 7 will be read as being separate and distinct from the screws of claims 1 and 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford (US 2598020) in view of Shindo et al (US 2019/0366495) and further in view of Du (WO 2019/176413, translation provided). 
Regarding claim 1, Rutherford teaches an adjustment structure of upward-opening abrasive cloth rollers comprising: a supporting frame (elements 52, 54; figs 4-5) mounted on a machine (as shown in fig 2), one end of the supporting frame provided with a first slot (fig 5; central to upward parts of frame 52) connected to a first through hole (receiving element 58) and another end provided with a second slot (equivalent slot on part 54 of frame on opposite side of element 52) connected to a second through hole (receiving element 66; fig 4); a roller (40) having a first bearing (44) and a second bearing (46) at ends thereof (fig 4); a first positioning member (48) and a second positioning member (50) respectively mounted at an end of the first and second bearings and respectively disposed in the first and second slots (fig 5; col 2, lines 44-46); a first screw (58) passing through the first through hole (at right side in fig 4), a second screw (66) passing through the second through hole (at left side in fig 4).
Rutherford does not teach a first wedge block, second wedge block, first and second containment spaces connected to first and second screw holes, first positioning block, or second positioning block. Shindo teaches an adjustment structure including a first wedge block and a second wedge block (fig 3; elements 37) respectively having a first containment space connected to a first screw hole and a second containment space connected to a second screw hole (fig 8; holes accepting screws 38) and disposed respectively in first and second slots (fig 5; slots formed between elements 39), a first screw (38; fig 6) passing through a first through hole (in frame 39), the first screw hole (in 37) and engaging with the first wedge block (as shown in fig 6), a second screw passing through a second through hole, the second screw hole and engaging with the second wedge block (screw 38 on other wedge block as shown in fig 4)
 a first positioning block (at left side of frame above elements 39 and 34) mounted above the first slot and having a first positioning groove (as shown in fig 8; groove accepting element 34); a second positioning block (same as first positioning block, but on right side) mounted above the second slot and having a second positioning groove (right side in fig 8). It is obvious to apply a known technique to a known device to yield predictable results (MPEP 2143 I. D.). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use first and second wedge blocks with containment spaces for a through hole for the first and second screws of Rutherford with first and second positioning blocks above the first and second slots in order to allow the height to be easily and accurately adjusted via the first and second screws as taught by Shindo ([0048]).
	Rutherford does not teach first and second returning springs or first and second positioning springs. Du teaches a roller adjustment structure including first and second return springs (54; fig 8) disposed in first and second containment spaces (between elements 73 and 58) with first and second screws (71) passing through the first and second return springs (fig 8) and a positioning spring (spring washer 68; fig 9; [0066]) disposed in a positioning groove (between elements 64 and 57) a pushing against a positioning member (57). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include first and second returning springs to the first and second screws of Rutherford, as well as a first and second positioning spring for the first and second positioning members of Rutherford in order to bias the roller upward against the work and to allow inclinations of the positioning member as taught by Du ([0041]; [0068]). 
Regarding claim 2, Rutherford, as modified, teaches all the limitations of claim 1 as described above. Rutherford further teaches two sides of each of the first and second positioning members (48, 50) make contact with the first and second slots (as shown in fig 5) and both of the first and second positioning members have two parallel vertical sides (left and right sides as viewed in fig 5) and two curved ends (top end curved to seat element 44; curved opening at bottom end showing tip of screw as shown in fig 5). 
Regarding claim 3, Rutherford, as modified, teaches all the limitations of claim 2 as described above. Du further teaches more than one positioning groove for more than one positioning spring (fig 9) in each of the first and second positioning blocks (as applied in the rejection of claim 1 above). 
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford, Shindo and Du as applied to claims 1-3 above, and further in view of McCrum (US 1096933).
Regarding claims 4-6, Rutherford as modified, teaches all the limitations of claims 1-3 as described above. Rutherford further teaches a hollow panel (14) having a first end and a second end (as shown in fig 2). Rutherford does not teach the first end pivoted onto the machine and the second end capable of rotation, a third through hole, fixing member, adjustment disk, screw, or supporting member. McCrum teaches an adjustment structure of an upward opening abrasive roller including a hollow panel (4) having a first end (left end in fig 1) pivoted onto the machine (at element 6) and a second end (right end in fig 1) capable of rotation (p 2, lines 78-82); a third through hole (fig 1; at right side with element 42 passing through) disposed at a sidewall (3) of the machine below the second end of the panel (fig 1); a C-type fixing member (unlabeled element accepting element 41) disposed inside the sidewall of the machine (fig 1) and having an upper through aperture and a lower through aperture (upper and lower openings forming through hole for element 41); an adjustment disk (42) disposed in the C-type fixing member and partially exposed from the third through hole (as shown in fig 1) and having an inner thread (p 2, lines 82-84; “nut” around screw); a screw (41) passing through the upper through aperture, the adjustment disk, the lower through aperture, and engaging with the adjustment disk (fig 1); and a supporting member (43) secured above the screw and supporting the second end of the panel (fig 1). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to pivot the hollow panel of Rutherford by use of the third through hole, fixing member, adjustment disk, screw, and supporting member of McCrum in order to provide a height adjustment for the plate to provide an adjustable depth of cut as taught by McCrum (p 2, lines 76-90). 
Regarding claim 7, Rutherford, as modified, teaches all the limitations of claim 4 as described above. Rutherford does not teach a fourth through hole, fifth through hole, screw or packing screw. McCrum further teaches a fourth through hole is disposed above the third through hole (hole accepting screw 44 in fig 1), the supporting member (43) has a fifth through hole (fig 5; slot in element 43), and a screw (44) passes through the fifth through hole and the fourth through hole (fig 1) and engages with a packing screw (screw 44 on one side indirectly engages with other packing screw 44 on other side through engagement with panel as shown in fig 2). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the fourth and fifth through holes, screw and packing screw of McCrum to the adjustment structure of Rutherford in order to allow the panel to be locked in position as taught by McCrum (p 2, lines 35-90).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar adjustment structures are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723